UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, FL34689 (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-3448 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filero (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 15, 2010:124,484,972 shares of common stock. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Removed and Reserved. 18 Item 5. Other Information. 18 Item 6. Exhibits 18 18 SIGNATURES 19 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation As of September 30, 2010 (unaudited) and December 31, 2009 (audited) And for the Three and Nine Months Ended September 30, 2010 (unaudited) and 2009 (unaudited) Contents Financial Statements: Page Number Balance Sheets September 30, 2010 (unaudited) and December 31, 2009 (audited) 2 Statements of Operations (unaudited) 3 Statements of Cash Flows (unaudited) 4 Notes to Financial Statements (unaudited) 5-10 1 MagneGas Corporation BALANCE SHEETS September 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $1,149 and $0, respectively Inventory, at cost Prepaid and other current assets - Total Current Assets Property and equipment, net of accumulated depreciation of $6,240 and $375, respectively Deferred Tax Asset Intangible assets, net of accumulated amortization of $90,928 and $54,578, respectively Investment in joint ventures - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue and customer deposits Due to affiliate Note payable to related party TOTAL LIABILITIES Stockholders’ Equity Preferred stock: $0.001 par;10,000,000 authorized; 2,000 issued and outstanding 2 2 Common stock: $0.001 par;900,000,000 authorized; 123,290,209 and 105,954,395 issued and outstanding, respectively Additional paid-in capital Issued and unearned stock compensation ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 MagneGas Corporation STATEMENTS OF OPERATION For the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) Revenue $ Cost of Sales Gross Profit Operating Expenses: Advertising Selling Professional: technical Professional: legal and accounting Rent and overhead Office and administration Investor Relations Stock-based compensation Research and development Depreciation and Amortization Total Operating Expenses Operating Income (Loss) Other (Income) and Expense Interest expense 9 Total Other (Income) Expenses 9 Net Loss before tax benefit ) ) ) Provision for Income Taxes ) - - Net Income (Loss) $ ) $ ) $ $ ) Loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average common shares: Basic Diluted The accompanying notes are an integral part of these financial statements. 3 MagneGas Corporation STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2010 and 2009 (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Stock compensation Waiver of related party expenses Loss on sale of asset - Bad debts - Deferred income taxes - Changes in operating assets: Accounts Receivable ) Inventory ) ) Prepaid & other current assets ) - Accounts Payable ) Accrued Expenses ) Deferred revenue and customer deposits Total adjustments to net income ) Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of equipment ) - Net cash flows (used in) investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Advances from related party ) Proceeds from note payable to related party Repayments on notes payable from related party ) ) Interest accrued on affiliate notes and advances - ) Proceeds from issuance of common stock Net cash flows provided by investing activities Net increase in cash Cash - beginning balance CASH BALANCE - END OF PERIOD $ $ Supplemental disclosure of cash flow information and non cash investing and financing activities: Interest paid $
